Title: From Thomas Jefferson to Benjamin Harrison, 17 December 1783
From: Jefferson, Thomas
To: Harrison, Benjamin


        
          Sir
          Annapolis Decemb. 17. 1783.
        
        I had the honour of writing to your Excellency on the 12th. instant on the subject of the Definitive treaty. On the day following we made up a Congress of seven states, but nine being requisite to ratify the treaty, we have been unable to get this done; and of course till it be ratified Congress can make no communications on the subject to the states. I am sorry to say that I see no immediate prospect of making up nine states, so careless are either the states or their delegates to their particular interests as well as the general good which would require that they be all constantly and fully represented in Congress.
        Several letters from our foreign ministers have been read in the course of the past week. A joint one accompanying the treaty informs us that they were proceeding in negociations on the subject of commerce with Mr. Hartley the British minister, giving and receiving propositions, when a vessel arrived in France from Philadelphia bringing intelligence that all our ports were thrown open to British vessels. Mr. Hartley on this informed them he could take no other steps till he should communicate this intelligence to his court and receive their instructions. He communicated it, and from that moment they were locked up in impenetrable reserve, and he unable to extort an answer of any kind from them. While expecting this answer, the ministers proceeded to exchange propositions for a definitive pacification. Ours proposed a three years suspension of executions on judgments for British debts, and that no interest should be allowed from the commencement of the war till the definitive signing: that accounts should be taken of all wanton waste of property on both sides and confiscations, and the balance be paid in money by the party suffering least: that the St. Laurence, the water boundary between us, and the Missisipi with the carrying places on whatever side, should be common to  both. But it was now become impossible to get an answer of any sort from the court of London: and when the negotiations between the other belligerent powers were matured for signing, Mr. Hartley received orders to sign the preliminary articles as definitive, which was done. Mr. Hartley, who wished to establish a liberal system of commerce with us, then went to London hoping to return shortly and renew the commercial discussions. But our ministers think it doubtful whether he will return at all. I take the liberty of inclosing you an extract from their letter expressing their sentiments on some subjects of importance, supposing it will be neither unpleasant nor unprofitable to know how we are viewed on the general scale of nations. I am sure it would be unnecessary even to hint to your Excellency that no part of this extract should be permitted to fall into the indiscreet hands of any printer. It seems possible that Great Britain may continue on the reserve till the present crisis in Europe shall have taken it’s direction. The two Empires have formed an alliance defensive against all Christian powers, and offensive against the Turks. When announced by the Empress to the K. of Prussia he answered ‘that he was very sensible upon this communication as one is on the communication of things of great importance,’ thus avoiding a declaration and reserving himself at liberty to take any side or no side. The Court of France took it up in a higher tone, and expressed her astonishment at the objects of the alliance. She immediately began the work of putting her army on the war establishment. Yet it is said there is a division in their councils. The present minister cannot retire from his declarations, which are for opposing the dangerous accession of power to Austria and Russia should they, as they propose, drive the Turks out of Europe and divide the territories they should abandon. The continuance or removal of the present minister is suggested as an index of the ultimate determination of France. If he goes out, they mean to be pacific; and to be active if he is retained. Yet it is doubted whether France can venture into the war without the aid of Prussia. Great Britain it is suspected will lie dormant to avail herself of the distresses of her neighbor. Happy for us that we have got into port just as this storm is rising. Propositions for treaties of commerce have come to Dr. Franklin from several European courts, and others are ready to treat. Denmark, Portugal, Sardinia, the Emperor of Morocco have made overtures. The last is so well disposed that he has issued orders to his armed vessels to molest no American, and has sent a person to Paris to attend any person delegated from us to his court. Great Britain will send no minister  to America till she receives one from thence. The Emperor of Germany cannot from the custom of his court. Our Minister Mr. Dana is on the return from Petersburg: nothing being done there, tho’ probably their dispositions were become favourable at the time it was thought necessary by his recall to shew we should no longer be suppliants any where. It is to be noted that the observation of our ministers in the inclosed extract ‘that the present aspect of our affairs has somewhat abated the ardor of the European nations to form connections with us’ is posterior in time to the state given above. I recollect nothing important enough to be added to this sketch of our affairs in Europe and of those of Europe itself.
        The former method of correspondence by joint letters from the delegates to the Executive has been liable to some difficulties. The same object does not always make the same impression on different eyes. Of consequence it might happen that by pursuing the method of joint representation, much must be kept back because all had not formed the same ideas of it. Being sensible that frequent and full communications are for the public good, we have agreed to adopt the following plan of official correspondency with your Excellency if it shall meet with your approbation. Resolutions of Congress and other solemn things which call for authentic notification we will communicate jointly. But all other matters which admit differences of opinion we propose shall be communicated weekly by some one gentleman of the delegation, having previously shewn his letter to his collegues. If they think he has omitted any thing or represented it differently from their own view of it, they reserve a private and separate right of writing to your Excellency their separate sentiments. In this way we think you will receive fuller informations and that you may judge for yourself where you find a difference of opinion. The duty of correspondence is made mine for the present month, and will be taken up by my collegues successively in the order of their nomination, each exercising it a month.
        I have the honour to be with sentiments of the most profound esteem & respect Your Excellency’s Most obedient & most humble servt.
        
          Th: Jefferson
        
      